Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination and Amendment filed October 1, 2021.

3.	Claims 11, 13, 15 and 16 have been amended and claim 17 has been cancelled.

4.	Claims 11-16 and 18-21 have been examined and are pending with this action.


Allowable Subject Matter

5.	Claims 11-16 and 18-21 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed October 1, 2021.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “a storage configured to store a communication parameter corresponding to a regular command to the home appliance from a control device, the communication parameter being used for determining by the control device a specification for communication with the home appliance; and processor configured to responsive to each time the regular command is received by the home appliance from the control device, execute, at the home appliance, a processing corresponding to a home appliance operation state change or a home appliance operation state acquisition indicated in the regular command to the home appliance, learn, at the home appliance, a response time corresponding to the home appliance by measuring, in parallel with the processing, an amount of time that elapses from when the regular command is received by the home appliance until a response corresponding to the regular command is completed by the home appliance indicating that the home appliance has executed the processing corresponding to the home appliance operation state change or the home appliance operation state acquisition indicated in the regular command, and save the response time, as the communication parameter, to the storage; and upon receipt by the home appliance from the control device of a communication parameter request-command, the communication parameter request-command being any command to the home appliance other than the regular command, acquire the communication parameter stored in the storage, and send from the home appliance to the control device a communication parameter response-command containing the acquired communication parameter as a communication specification appropriate for the home appliance” as recited in independent claims 11, 13, 15, and 16 (emphasis added).
Specifically, Nakano et al. (US 20060154631) fails to explicitly teach “a home appliance” and “responsive to each time the regular command is received by the home appliance from the control device, execute, at the home appliance, a processing corresponding to a home appliance operation state change or a home appliance operation state acquisition indicated in the regular command to the home appliance, learn, at the home appliance, a response time corresponding to the home appliance by measuring, in parallel with the processing, an amount of time that elapses from when the regular command is received by the home appliance until a response corresponding to the regular command is completed by the home appliance indicating that the home appliance has executed the processing corresponding to the home appliance operation state change or the home appliance operation state acquisition indicated in the regular command”.  Although Kim et al. (US 20060315964) teaches a “home appliance” and “upon receipt by the home appliance from the control device of a communication parameter request-command, acquire the communication parameter stored in the storage, and send from the home appliance to the control device a communication parameter response-command containing the acquired communication parameter as a communication specification appropriate for the home appliance”, neither Kim nor any other prior art of record fails to explicitly teach “responsive to each time the regular command is received by the home appliance from the control device, execute, at the home appliance, a processing corresponding to a home appliance operation state change or a home appliance operation state acquisition indicated in the regular command to the home appliance, learn, at the home appliance, a response time corresponding to the home appliance by measuring, in parallel with the processing, an amount of time that elapses from when the regular command is received by the home appliance until a response corresponding to the regular command is completed by the home appliance indicating that the home appliance has executed the processing corresponding to the home appliance operation state change or the home appliance operation state acquisition indicated in the regular command”,
For at least these reason, claims 11-16 and 18-21 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
October 6, 2021